lN THE COURT OF CR|M|NAL APPEALS
OF TEXAS

 

No. wR-84,451_01

EX PARTE DAVID RAY PENNY, Applicant

 

ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 1323669A IN THE 8TH DIS'I`RICT COURT
FROM HOPKINS COUNTY

Per curiam.
0 P. I N I 0 N
Pursuant to the provisions of Article ll.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a Writ of habeas corpus. Exparte
Young, 418 S.W.Zd 824, 826 (Tex. Crim. App. 1967). Applicant Was convicted of_ continuous sexual
d abuse of a child and sentenced to life imprisonment The Sixth Court of Appeals affirmed his
conviction. Penny v. State, No. 06-14-00101-CR (Tex. App.~Texarkana del. Mar. 19, 2015) (not
designated for publication).
Applicant contends that he Was not notified that his conviction had been affirmed by the

appellate court and advised of his right to petition pro se for discretionary review. He asks

2

permission to file an out-of-time petition for discretionary review. Appellate counsel filed an
affidavit with the trial court, and based on that affidavit, the trial court has entered findings of fact
and conclusions recommending that relief be granted Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim.
App. 1997). The findings and recommendation are supported by the record.

Applicant is entitled to the opportunity to file an out-of-time petition for discretionary review
of the judgment of the Sixth Court of Appeals in Cause No. 06-14-00101-CR that affirmed his
conviction in Cause No. 1323669 from the 8th District Court of Hopkins County. Applicant shall
file his petition for discretionary review with this Court within 30 days of the date on which this

Court’s mandate issues.

Delivered: September 14, 2016
Do not publish

.l’*`.| l. li L,`L) l’ Y

 

ll
SHARON KELLER ABEL ACOSTA
oooo~owooo~ COURT oF CRIMINAL APPEALSmoo;oo<551
LAWRENCE E MEYERS P.o. BoX 12308, CAPiroL srATroN ( ) '
cHERyL JomvsoN AUST.IN, TEXAS 7371 1 slAN scHiLHAB
MlKE KEASLER GEN'ERAL COUNSEL
BARBARA P. mmva <5‘2)463~1597

ELSA ALCALA

BERT RlCHARDSON

KEVlN P. YEARY

DAVlD NEWELL
JUDGES

Wednesday, September 14, 2016

DAVID RAY PENNY
McConnell Unit - TDC # 1929000
3001 S. Emily Dr.

Beeville, TX 78102`

Re: PENNY, DAVID RAY
CCA No. WR-84,451-01 COA No. 06~l4-00101-CR
Trial Court Case No. l323669A

The court has issued an opinion on the above referenced cause number.

Sincerely,

  
 

 

Abel A\oésra, clerk

cc: 6th Court Of Appeals Clerk (DELIVERED VIA E-MAIL)
District Clerk Hopkins County (DELIVERED le E_MAIL)

District Attorney Hopkins County (DELIVERED VIA E-MAIL)
Presiding Judge Sth District Court (DELIVERED VIA E-MAIL)

SUPREME CouRr Buu.DiNG, 201 WEsT 14TH STREET, RooM 106, AuSrIN, TEXAS 78701
WEBsITE Www,rxcouRTs.oov/ccA.Ast